Wait, J.
This case comes before us on appeal from a final decree dismissing the bill. The evidence is not reported. There is a consistent finding of facts by the trial judge. In such circumstances his findings are conclusive. Citation of authorities would be superfluous. He found that the plaintiff’s rights in Quinapoxit Road are simply those of one of the public. He has suffered no injury peculiar to himself and different from that of all members of the public. He has no right to maintain this bill. Eaton v. Locke, 202 Mass. 324. Warner v. Mayor of Taunton, 253 Mass. 116.

Decree affirmed.